Notice of Pre-AIA  or AIA  Status
 	The present application 17/087,492, filed on 11/2/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	This application is a CON of US Application # 15/908,480 filed on 02/28/2018 is now US PAT 10824623

DETAILED ACTION
Claims 1-17 are pending in this application.
Drawings
The Drawings filed on 11/2/2020 are acceptable for examination purpose.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2020; 12/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Statutory Review under 35 USC § 101

Claims 1-10 are directed to a method and have been reviewed.
 	Claims 1-10 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions
Claims 11-13 are directed to  A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a distributed computing system the one or more programs including instructions
 have been reviewed
 	Claims 11-13 appear to be statutory, as non-transitory computer storage medium storing computer-executable instructions (¶ 0013, 0028, fig 1A) determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions (claim says non-transitory).
Claims 14-17 are directed to a distributed computing system and have been reviewed
 	Claims 14-17 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ 0028, fig 1A of the applicant’s specification referring to physical processor cores



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-17 of US Application No. 17/087,492 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,824,623. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.

Instant US application: 17/087,492
US Patent No. 10,824,623
Claim 1,11,14, A method for processing time-range queries on databases with timestamped data items stored across a plurality of data cores in a distributed computing system, the method comprising:
 	at the distributed computing system:
 	receiving a search request for one or more data items, wherein the search request is limited to data items within a specified time range;






 	querying a plurality of probabilistic data structures based on the specified time- range, wherein each probabilistic data structure is used to track a membership of data items stored within a respective data core by tracking which time-ranges of a plurality of time-ranges correspond to a timestamp of one or more data items stored within the respective data core;






 	determining, based on querying the plurality of probabilistic data structures, which of the plurality of data cores contains one or more data items corresponding to the specified time range; and
 	in accordance with a determination that a subset of the plurality of data cores contains one or more data items corresponding to the specified time range, executing the search request on the subset of the plurality of data cores.
  

As to claim 2. The method of claim 1, wherein the search request is not executed using any data core not in the subset of the plurality of data cores

As to claim 3,12,15 
	in accordance with a determination that none of the plurality of data cores contain one or more data items corresponding to the specified time range, forgoing execution of the search request


As to claim 4. 
     wherein a size of each probabilistic data structure is based on an ingestion rate of data items by the data cores

As to claim 5. 
     wherein a false positive rate of a probabilistic data structure of the plurality of probabilistic data structures is based on a size of the probabilistic data structure.

As to claim 7.
     wherein the set of predetermined time resolution is based on an ingestion rate of data items by the data plane

As to claim 8,13,16 
      wherein the method is performed at a management plane of the distributed computing system and wherein the plurality of probabilistic data structures are stored as metadata in the management plane
Claim 1, 18,21, A method for processing time-range queries on databases with timestamped data items stored across a plurality of data cores of a data plane in a distributed computing system, the method comprising:
      at a management plane of the distributed computing system:
       processing a received search request for one or more data items, wherein the search request includes a specified time range;
       determining a set of query time values spanning the specified time range, wherein the set of query time values is    determined according to a predetermined time resolution;
       querying a plurality of probabilistic data structures using the set of query time values,
       wherein each probabilistic data structure is associated with a respective data core of the plurality of data cores of the data plane, and
       wherein each probabilistic data structure tracks a membership of data items stored within the respective data core by tracking how many data items stored in the respective data core have reference time values falling within each time range of a plurality of time ranges that are based on the predetermined time resolution;
       determining, based on querying the plurality of probabilistic data structures, which of the plurality of data cores contains one or more data items corresponding to the specified time range; and
       in accordance with a determination that a subset of the plurality of data cores contains one or more data items corresponding to the specified time range, executing the search request on the one or more data items stored in the subset of the plurality of data cores.

As to claim 2. The method of claim 1, wherein the search request is not executed using any data core not in the subset of the plurality of data cores

As to claim 3, 
 	in accordance with a determination that none of the plurality of data cores contain one or more data items corresponding to the specified time range, forgoing execution of the search request

As to claim 4. 
     wherein a size of each probabilistic data structure is based on an ingestion rate of data items by the data cores

As to claim 5. 
     wherein a false positive rate of a probabilistic data structure of the plurality of probabilistic data structures is based on a size of the probabilistic data structure

As to claim 7.
     wherein the set of predetermined time resolution is based on an ingestion rate of data items by the data plane

claim 23


    wherein the plurality of probabilistic data structures are stored as metadata in the management plane.



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-23 of U.S. Patent No. 10,824,623 to arrive at the claims 1-20 of the instant application 17/087,492 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1 instant application receiving a search request for one or more data items, wherein the search request is limited to data items within a specified time range, wherein each probabilistic data structure is used to track a membership of data items stored within a respective data core by tracking which time-ranges of a plurality of time-ranges correspond to a timestamp of one or more data items stored within the respective data core; while  claim 1 of U.S. Patent No. 10,824,623, received search request for one or more data items, wherein the search request includes a specified time range ; wherein each probabilistic data structure tracks a membership of data items stored within the respective data core by tracking how many data items stored in the respective data core have reference time values falling within each time range of a plurality of time ranges that are based on the predetermined time resolution is absent of the limitation from instant application 17/087,492 claim 1, Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sinha et al., (hereafter Sinha), US Pub. No. 2005/0120062 published Jun,2005 in view of Chadha et al., (hereafter Chadha), US Pub. No. 2017/0039080, published Feb,2017

As to Claim 1,11,14, Sinha teaches a system which including “A method for processing time-range queries on databases with timestamped data items stored across a plurality of data cores in a distributed computing system, the method comprising“ (0010-0011, fig 4, fig 11 – Sinha teaches processing database queries of particular version queries based on the timeline that including start time, end time as timestamp in an distributed database computing environment) 
 	“at a distributed computing system” (fig 11, 0170-0171):
 	“receiving a  search request for one or more data items, wherein the search request is limited to data items within a specified time range” (0048-0049, fig 3, 0033-0035, fig 1  – Sinha teaches processing search query i.e,  time line of data items for example a and b in an query transaction with versions particularly data items a and b from the time interval points; also, prior art of Sinha teaches start and end time or just a start point or just an end point of time or interval having start and end values for example maximum and minimum value, while timestamp may be used to identify and specify temporal time
 	“querying a plurality of data structures based on the specified time range” (0033-0035,0039-0040, fig 2A-2B – Sinha teaches defining data structure particularly versions query time intervals and time values or timestamp values from start point to the end point as detailed in fig 2A-2B, 0039-0040);
	“wherein each data structure is used to track a membership of data items stored within a respective data core” (0044-0046 – Sinha teaches normal query and versions query executed on respective data as particular point in time associated with multiple paths); “by tracking which time-ranges of a plurality of time-ranges correspond to a timestamp of one or more data items stored within the respective data core” (0043,0069-0072 – Sinha teaches transactional queries with respect to versions that including past version timestamp associated with the transaction identifier and the actions are managed in index organized table, particularly index organized table keeps track of not only query transactions but also log record associated timestamp); 
	“determining, based on querying the plurality of data structures, which of the plurality of data cores contains one or more data items corresponding to the specified time range” (0033-0035,0039-0040,0049, fig 2A-2B – Sinha teaches data query structure including past versions of the data items defining the time range(s) that including start time and end time, also defining given version is validity of all time “t” as detailed in 0049); 
 	“in accordance with a determination that a subset of the plurality of data cores contains one or more data items corresponding to the specified time range, executing the search request on the subset of the plurality of data cores” (0033-0035,0039-0040,0049, fig 2A-2B, 0063-0067 – Sinha teaches executing version query with respect to defined start and end time ranges as detailed in 0064-0065).
 	It is however, noted that Sinha does not disclose “probabilistic data structures”.  On the other hand, Chadha disclosed “probabilistic data structures” (Abstract, 0002,0005-0018 – Chadha teaches probabilistic computations using probabilistic data structure such as bloom filtering, liner counting, LogLog algorithms and like particularly implemented in very large amounts of data as detailed in 0002, further it is noted that probabilistic computation based on the procedural call, and directs the probabilistic computation to a virtual machine(s).  The prior art of Chadha teaches performing probabilistic computations for example query may determine the top k-most frequent elements particularly probabilistic data structure used to compute the top k-elements stored in data sets as detailed in 0018) 
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to combine probabilistic computations in data analytics particularly dedicated process in response to a procedural call to virtual machine of Chadha et al., into data structure and semantic for implementing row versions, accessing past versions of data items particularly with respect to timestamp of Sinha et al., because both Sinha, Chadha supports database queries (Sinha: Abstract; Chadha: 0018), it would have been obvious to one skilled in the art to substitute and/or modify one method for the other to achieve the predictable result of distributing computations using  probabilistic algorithm particularly large scale data, supporting embedding operations or logic or semantics in fetching of data from the storage devices  thereby reduce or eliminate the cost of fetching large scale data into the server (Chadha: 0026), while virtualized NFS procedural call  to the virtual machine to perform the probabilistic computation (Chadha: 0006).
As to claim 2, Sinha disclosed “wherein the search request is not executed using any data core not in the subset of the plurality of data cores” (0096-0097).

As to claim 3,12,15 , Sinha disclosed:
 	“in accordance with a determination that none of the plurality of data cores contain one or more data items corresponding to the specified time range, forgoing execution of the search request” (0041-0042, 0059-0060).

As to claim 4, Chadha disclosed  “wherein a size of each probabilistic data structure is based on an ingestion rate of data items by the data cores” (Chadha: 0018,0026).

As to claim 5 Chadha disclosed  “wherein a false positive rate of a probabilistic data structure of the plurality of probabilistic data structures is based on a size of the probabilistic data structure” (Chadha: 0026,0030-0031).

As to claim 6, 17, Sinha disclosed “determining a set of query time values spanning the specified time range, wherein the set of query time values is determined according to a predetermined time resolution” (Sinha: 0037-0038,0045),
 	“wherein querying the comprises querying the data structures using the set of query time values” (0042-0044).
	On the other hand, Chadha disclosed probabilistic data structures (Abstract, 0018)
As to claim 7, Sinha disclosed  “wherein the set of predetermined time resolution is based on an ingestion rate of data items by the data plane” (0029, 0034)..

As to claim 8,13,16, Sinha disclosed “wherein the method is performed at a management plane of the distributed computing system and wherein the plurality of data structures are stored as metadata in the management plane” (Sinha: 0048-0050).
On the other hand, Chadha disclosed “plurality of probabilistic data structures are stored” (Chadha: Abstract, 0022-0023)

As to claim 9. The method of claim 1, wherein each data structure does not index the timestamps of the data items stored in the respective data core(Sinha: 0034-0035).  On the other hand, Chadha disclosed “probabilistic data structure” (Abstract, 0018)

As to claim 10,Chadha disclosed “wherein one or more of the plurality of probabilistic data structures each comprise a bloom filter” (Chadha: 0018,0030).


Conclusion

The prior art made of record
				a.  	US Pub. No.  	2005/0120062
				b. 	US Pub. No. 		2017/0039080
	

 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure






Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.











 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/Srirama Channavajjala/Primary Examiner, Art Unit 2154